AMY, Judge.
For the reasons assigned in the companion case of Gene Smart, et al. v. Gold, Weems, Bruser, Sues & Rundell, et al., 06-1414 (La.App. 3 Cir. 4/4/07), 955 So.2d 263, 2007 WL 983222 the trial court’s judgment denying the exceptions of vagueness and improper cumulation of actions filed on behalf of J. Ogden Middleton is reversed. This matter is remanded to the trial court with instructions to enter judgment granting the exception of vagueness in compliance with La.Code Civ.P. art. 933(B) and to reserve consideration of the exception of improper cumulation of actions until the pleadings contain sufficient facts to assess the causes of action alleged. All costs of this proceeding are assessed to the respondents, Gene Smart and Priscilla Babin.
WRIT GRANTED. DENIAL OF EXCEPTIONS OF VAGUENESS AND IMPROPER CUMULATION OF ACTIONS REVERSED. REMANDED WITH INSTRUCTIONS.